UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 6-K REPORT OF FOREIGN ISSUER PURSUANT TO RULES 13a-16 or 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month ofApril, 2011 GRUPO TELEVISA, S.A.B. (Translation of registrant’s name into English) Av. Vasco de Quiroga No. 2000, Colonia Santa Fe 01210 Mexico, D.F. (Address of principal executive offices) (Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.) Form 20-F x Form 40-F (Indicate by check mark whether the registrant by furnishing the information contained in this Form is also furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934.) Yes No x (If “Yes” is marked indicate below the file number assigned to the registrant in connection with Rule 12g-3-2(b): 82.) GRUPO TELEVISA ANNOUNCES AGREEMENT TO INCREASE STAKE IN CABLEMAS TO 100% Mexico City, April 1, 2011 – Grupo Televisa, S.A.B. (“Televisa”; NYSE:TV; BMV:TLEVISA CPO) announced today that it has agreed with the minority shareholders of Cablemás, S.A. de C.V. (“Cablemás”) the terms to obtain the 41.7% equity interest that it currently does not own. The transaction has a total value of approximately Ps.4,700 million and includes the merger of Cablemás into Televisa, pursuant to which up to 25 million Certificados de Participacion Ordinarios of Televisa will be issued. The transaction is subject to certain corporate approvals and some other customary closing conditions. This transaction, together with the prior pre payment of Cablemás’s 2015 guaranteed senior notes and other acquired indebtedness of Cablemás for a total of US$225 million, concludes the equity and debt restructuring implemented by Cablemás and its shareholders. Grupo Televisa also announced that it entered into a series of bank loan agreements with Mexican banking institutions for a total of Ps.8,600 million with maturities of between five and 10 years. Grupo Televisa, S.A.B., is the largest media company in the Spanish-speaking world based on its market capitalization and a major participant in the international entertainment business. It has interests in television production and broadcasting, production of pay-television networks, international distribution of television programming, direct-to-home satellite services, cable television and telecommunication services, magazine publishing and distribution, radio production and broadcasting, professional sports and live entertainment, feature-film production and distribution, the operation of a horizontal internet portal, and gaming. Grupo Televisa also owns an unconsolidated equity stake in La Sexta, a free-to-air television venture in Spain. This press release contains forward-looking statements regarding Grupo Televisa’s results and prospects. Actual results could differ materially from these statements. The forward-looking statements in this press release should be read in conjunction with the factors described in “Item 3. Key Information – Forward-Looking Statements” in Televisa’s annual report on Form 20-F, which, among others, could cause actual results to differ materially from those contained in forward-looking statements made in this press release and in oral statements made by authorized officers of Televisa. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of their dates. Grupo Televisa S.A.B. does not undertake any obligation to publicly update or revise any forward-looking statements, whether as a result of new information, future events or otherwise. ### Investor Relations Contacts: Media Relations Contacts: Carlos Madrazo Manuel Compeán María José Cevallos Tel: (5255) 5728 3815 Tel: (5255) 5261-2445 Fax: (5255) 5728 3632 Fax: (5255)5261-2494 mcompean@televisa.com.mx ir@televisa.com.mx http://www.televisa.com http://www.televisa.com http://www.televisair.com SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. GRUPO TELEVISA, S.A.B. (Registrant) Dated:April 1, 2011 By: /s/ Jorge Lutteroth Echegoyen Name: Jorge Lutteroth Echegoyen Title: Controller, Vice President
